DETAILED ACTION
Election/Restriction
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: a second regulator is directed toward an invention, non-elected without traverse, in the response filed 29 JUL 19.
Per MPEP § 706.07(h), “Applicants cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., applicant cannot switch inventions).”
Accordingly, claim 22 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,337,824.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim clearly recites, and thus covers, an airgun comprising: (a) a regulator selected to receive a high pressure gas from an upstream high pressure reservoir and pass a regulated pressure gas to a downstream firing pressure reservoir; (b) a bypass line fluidly connecting the upstream high pressure reservoir and the downstream firing pressure reservoir, the bypass line bypassing the regulator  wherein the selectively bypassing the pressure regulator includes passing the pressurized gas from the high pressure reservoir through a bypass line fluidly connecting the high pressure reservoir to the downstream firing pressure reservoir would have been inherent, since it is the normal and logical manner in which the airgun operates.
With respect to, “the pressure regulator reducing the pressurized gas passing through an inlet of the pressure regulator from the pressure of the high pressure reservoir to a lower predetermined regulated pressure passing from an outlet of the pressure regulator to the firing pressure reservoir,” such is known in the art.  As demonstrated by US 10,337,824, “PCP [pre-charged pneumatic] air guns use a pressure regulator to reduce the variation on pressure and hence reduce the variation of pellet velocity so to improve the accuracy,” col. 2, lines 29 – 32.  Because these are the only instances of any iteration of “reduce” in the disclosure, and because the same is true of the instant application (see ¶ [0010]), both being in the Description of Related Art sections, any such limitation with respect to the pressure regulator would be inherent, also.

Presuming an argument that the above rejection is improper because of the restriction requirement in the parent application, which matured into the patent, the following:
Failure to do so may result in no rejoinder,” (emphasis in original).  The process claims were not amended during prosecution.
As noted in the Non-Final Office Action filed 09 OCT 18 in the parent application, “Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election [of Invention I made in the reply filed 16 JUL 18] has been treated as an election without traverse (MPEP § 818.01(a)),” ¶ 2, therein.  Election without traverse permits the examiner to cancel non-elected claims in a Notice of Allowance.
Paragraph 3 in that action reiterates the advisement made in the restriction requirement, “Suggested is maintaining claims 5 – 16 in the withdrawn status so that, in the event that allowable subject matter is found, Applicant has an opportunity to incorporate such into the withdrawn claims.”
While Applicant failed to amend withdrawn claims to incorporate allowable subject matter prior to the Notice of Allowance mailed 15 FEB 19, or the canceled claims with the Issue Fee Payment filed 15 MAY 19, amendments after allowance are permissible under 37 C.F.R. 1.312 up to and including with the payment of the issue fee, although not entered as a matter of right.  That is, Applicant had an opportunity to amend the then-canceled process claims to incorporate the allowable subject matter prior to the patent’s issuing.
In the original claims, the instant invention required:

6. The method of Claim 5, wherein the selectively bypassing includes passing a pressurized gas from the high pressure reservoir through a bypass line fluidly connecting the high pressure reservoir to the downstream firing pressure reservoir.
7. The method of Claim 5, wherein the selectively bypassing includes locking at least a portion of the pressure regulator.
Instant claim 20 differs from process claim 5 by requiring an unregulated pressurized gas from the “high pressure reservoir” and “the pressure regulator reducing the pressurized gas passing through an inlet of the pressure regulator from the pressure of the high pressure reservoir to a lower predetermined regulated pressure passing from an outlet of the pressure regulator to the firing pressure reservoir.”  Instant claim 21 is otherwise identical to process claim 6.
The requirement for an unregulated pressurized gas from the high pressure reservoir is clearly disclosed as the preferred embodiment.  As set forth at col. 6, lines 30 – 32, of the patent, “the configurations have been set forth in terms of a regulated pressure and an unregulated pressure (that of the high pressure reservoir 80),” thereafter contemplating that “a first regulator 120 and the second regulator 210 can be employed,” id., lines 32 – 33.  Thus, one reading the disclosure for the definition of the term “high pressure reservoir” would be apprised that such preferably includes an unregulated pressurized gas from the high pressure reservoir.  Also, as noted above, the embodiment including a second regulator was not elected.
The requirement for “the pressure regulator reducing the pressurized gas passing through an inlet of the pressure regulator from the pressure of the high pressure reservoir to a lower 
Because Applicant had ample opportunity in the patented case to amend withdrawn claims during prosecution or to amend canceled claims after allowance, though no amendments were made, and because the differences between the instant claimed process and the patented device/apparatus are minor and patentably indistinguishable, the rejection above is valid.

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
12-Mar-21